—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 1996, which, inter alia, ruled that claimant’s request for a hearing was untimely.
Claimant was employed as a baker until she left her employment on November 1, 1995. It is uncontested that claimant received a notice of determination, mailed November 30, 1995, informing her that she had been determined to be disqualified from receiving unemployment insurance benefits on the ground that she had voluntarily left her employment without good cause. Claimant did not request a review hearing before an Administrative Law Judge until January 25, 1996, over three weeks beyond the 30-day limitations period within which she was required by statute to make such a request following the mailing of the local office’s decision (see, Labor Law § 620 [1] [a]). There is no evidence that this delay was the result of any "physical condition or mental incapacity” on claimant’s part (Labor Law § 620 [1] [a]; see, Matter of Gomez [Sweeney], 219 AD2d 767). We conclude that substantial evidence supports the Unemployment Insurance Appeal Board’s decision and it is, accordingly, affirmed (see, Matter of Rounds [Sweeney], 220 AD2d 921, lv denied 87 NY2d 811).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.